              Case: 20-10580      Doc: 37       Filed: 09/14/20   Page: 1 of 12



Dated: September 14, 2020

The following is ORDERED:




                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:                                           )
                                                 )
Billy Glen Murphy, and                           )          Case No. 20-10580-JDL
Joy Rose Murphy                                  )          Chapter 13
                                                 )
                            Debtors.             )
                                                 )
Billy Glen Murphy, and                           )
Joy Rose Murphy                                  )
                                                 )
                            Plaintiffs,          )
                                                 )
               v.                                )
                                                 )          Adv. No. 20-1035-JDL
World Acceptance Corporation of                  )                                  .
Oklahoma, and World Acceptance                   )
Corporation                                      )
                                                 )
                             Defendants.         )

                    ORDER GRANTING IN PART AND DENYING IN PART
                          DEFENDANTS’ MOTION TO DISMISS

                                          I. Introduction

         This is an adversary proceeding brought by Debtors Billy Glenn and Joy Rose

Murphy objecting to the claim filed by Creditor World Acceptance Corporation d/b/a World
               Case: 20-10580       Doc: 37      Filed: 09/14/20     Page: 2 of 12




Finance Corporation [Claim 6]1 and seeking disgorgement of all payments made by them.

As a basis for their objection to the Claim, Debtors assert that the loan from Defendants

is void under Oklahoma law due to (1) the Defendants’ failure to obtain an appropriate

supervised lender's license from the Oklahoma Department of Consumer Credit and (2)

the loan's annual percentage rate ("APR") exceeds that permitted under Oklahoma law.

      Defendants have filed a Motion to Dismiss the Debtors’ Complaint for failure to state

a claim on the basis that Defendants are duly registered with and licensed by the State of

Oklahoma Department of Consumer Credit, and that the finance charge in the loan is not

violative of the maximum allowable annual percentage rate for such loans. Before the

Court for consideration are the Defendants’ Motion to Dismiss (the "Motion") [Doc. 7], the

Plaintiffs’ Response in Opposition to Defendants' Motion to Dismiss (the "Response") [Doc.

8] and Defendants’ Reply to Plaintiffs’ Response to Defendants’ Motion to Dismiss (the

"Reply") [Doc. 9]. The following constitutes the Court's Findings of Fact and Conclusions

of Law pursuant to Fed.R.Bankr.P. 7002 and 9014. 2

                                   II. The Complaint/Facts

       On July 12, 2019, Debtor Joy Murphy, as Borrower, executed a Loan Note and

Security Agreement in favor of World Acceptance Corporation of Oklahoma, Inc., dba

World Finance Corporation, as Lender. The Loan Note and Security Agreement indicated


       1
       The Proof of Claim is filed by one entity, "World Acceptance Corporation, also known as
World Finance Corporation." The Debtors have named two entities as Defendants: World
Acceptance Corporation, a South Carolina corporation, and World Acceptance Corporation of
Oklahoma, a wholly owned subsidiary of World Acceptance Corporation (collectively “Defendants”).
       2
         All future references to “Rule” or “Rules” are to the Federal Rules of Bankruptcy Procedure
or to the Federal Rules of Civil Procedure made applicable to bankruptcy proceedings, unless
otherwise indicated.


                                                 2
             Case: 20-10580      Doc: 37    Filed: 09/14/20    Page: 3 of 12




the Creditor's address as 1200 S. Air Depot Blvd., Midwest City, OK 73110. The Loan

Note provided for an amount financed of $1,294.09, a finance charge of $460.91, a total

of payments of $1,755.00 and an annual percentage rate of 55.98%.

      First, the Debtors’ Complaint asserts that the loan was a consumer loan in which the

rate of loan finance charge exceeds 10%. As such it was a "supervised loan" in which the

"supervised lender" was required to have a supervised lender's license from the Oklahoma

Department of Consumer Credit for each location at which loans were made. The

Complaint alleges that while World Acceptance Corporation of Oklahoma has registered

locations in Oklahoma in the cities of Guymon, Holdenville, Jay, Ponca City, Sapulpa and

Stilwell, World Acceptance Corporation of Oklahoma "does not have a license in Midwest

City Oklahoma" where the loan was executed. Debtors assert that the failure of the

Defendants to have a proper license renders the loan void, absolving them of any liability

thereon, denying the Defendants’ Proof of Claim and entitling them to a refund of all

payments made. Second, Debtors allege that the annual percentage rate on the loan of

55.98% is in excess of that permitted under Oklahoma law and entitles them to being

released of any obligation to pay a charge in excess of that amount, a refund of amounts

paid on the loan and attorneys fees.

                     III. The Standards for a Motion to Dismiss

      A motion to dismiss for “failure to state a claim upon which relief can be granted” is

governed by Rule 12(b)(6) of the Fed.R.Civ.P., made applicable to adversary proceedings

by Rule 7012. The purpose of a motion to dismiss under Rule 12(b)(6) is to test “the

sufficiency of the allegations within the four corners of the complaint after taking those

allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994).             In

                                            3
              Case: 20-10580       Doc: 37     Filed: 09/14/20     Page: 4 of 12




considering a motion to dismiss, the Court must construe a complaint in the light most

favorable to the plaintiff, taken as true all factual allegations and making all reasonable

inferences in the plaintiff’s favor that can be drawn from the pleadings. Casanova v.

Ulibarri, 595 F.3d 1120, 1124 (10th Cir. 2010); Moore v. Guthrie, 438 F.3d 1036, 1039 (10th

Cir. 2006). “That the Court accepts them as true, however, does not mean the allegations

in a complaint are in fact true; a plaintiff is not required to prove his case at the pleading

stage.” Higginbottom v. Mid-Del School District, 2016 WL 951691 (W.D. Okla. 2016). The

Court must not “weigh potential evidence that the parties might present at trial” in order to

test the sufficiency of the complaint. Sutton v. Utah State School For The Deaf And Blind,

173 F.3d 1226, 1236 (10th Cir. 1999). It is well recognized that “granting a motion to

dismiss is a harsh remedy which must be cautiously studied, not only to effectuate the spirit

of the liberal rules of pleadings but also to protect the interests of justice.” Dias v. City and

County of Denver, 567 F.3d 1169, 1178 (10 th Cir. 2009).

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

excepted as true, ‘to state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678, 129 S.Ct. 1937, 1949 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570, 127 S.Ct. 1955 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. at 678. In applying Twombly’s

“plausibility standard,” the Tenth Circuit has held that the standard lies as a middle ground

between “heightened fact pleading” and “formulaic recitation of the elements of a cause

of action.” Robbins v. State of Oklahoma, ex rel., Department of Human Services, 519 F.3d



                                               4
              Case: 20-10580      Doc: 37    Filed: 09/14/20    Page: 5 of 12




1242, 1247 (10th Cir. 2008). Although the complaint need not recite “detailed factual

allegations ... the factual allegations must be enough to raise a right to relief above the

speculative level.” Christy Sports, LLC v. Deer Valley Resort Co. LTD., 555 F.3d 1188,

1191 (10th Cir. 2009) (citation omitted); In re Ward, 589 B.R. 424, 427 (Bankr. W.D. Okla.

2018); Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (a

complaint must give the court reason to believe the plaintiff has a reasonable likelihood of

mustering factual support for the claims raised).

                                      IV. Discussion

       A. Debtors’ Claim That Defendants Conducted Business Without a License
          From the Oklahoma Department of Consumer Credit .

       The Oklahoma Consumer Credit Code, Title 14A O.S. § 1-101 et seq. (the "OCCC")

defines a "supervised loan” as a "consumer loan in which the rate of the loan finance

charge exceeds ten percent (10%) per year as determined according to the provisions on

loan finance charge for consumer loans." 14A O.S. § 3-501(1). In turn, a "supervised

lender means a person authorized to make or take assignments of supervised loans.” 14

A O.S. § 3-501(2). Debtors allege, and Defendants do not deny, that World Acceptance

Corporation is a supervised lender under Oklahoma law. "Unless a person is a supervised

financial organization or has first obtained a license from the Administrator authorizing the

person to make supervised loans, a person shall not engage in the business of...(a) making

supervised loans." 14A O.S. § 3-502(1)(a). Furthermore, an application for license shall

be under oath, and shall give the approximate location from which the business is to be

conducted. 14 A O.S. § 3-503(1). If a creditor has violated the provisions of the OCCC

applying to authority to make supervised loans (§ 3-502), “ the loan is void and the debtor


                                             5
               Case: 20-10580      Doc: 37    Filed: 09/14/20     Page: 6 of 12




is not obligated to pay either the principal or loan finance charge... (and) if he has paid any

part of the principal or of the loan finance charge, he has a right to recover the payment

from the person violating this act...."14A O.S. § 5-202(2).

       In their Complaint, Debtors claim that Defendants did not have a license from the

Oklahoma Department of Consumer Credit for its Midwest City, Oklahoma branch office

from which the loan originated. To their Motion to Dismiss the Defendants have attached

a License of Authority from the Office of the Administrator of Consumer Credit (License No.

SL 007269), that authorizes it to conduct business as a supervisor lender in Midwest City,

Oklahoma, from the office at 1200 S. Air Depot Blvd. [Doc. 7, Ex. B]. The Court also

independently found that Defendant in its trade name was listed on the public website of

the Oklahoma Department of Consumer Credit License Roster-Supervised Lenders as

having a license issued on March 14, 2008, with an expiration date of December 31, 2020,

to make supervised loans at its Midwest City location.3

       The Court recognizes that the Supervised Lenders License as well as the

Supervised Lenders Roster are matters outside the pleadings, and, as a general rule, are

not properly considered on a motion to dismiss. A court must convert a motion to dismiss

into a motion for summary judgment if “matters outside the pleadings are presented to and

not excluded by the court,” and “all parties... are given reasonable opportunity to present

all material made pertinent to such a motion by Rule 56.” Fed.R.Civ.P. 12(d). However,

when considering a motion to dismiss, a “court is permitted to take judicial notice of its own

files and records, as well as facts which are a matter of public record.” Van Woudenberg



       3
           ok.gov/okdocc/documents/08-12-2020%/20SL-OK.pdf

                                              6
              Case: 20-10580      Doc: 37     Filed: 09/14/20    Page: 7 of 12




v. Gibson, 211 F.3d 560, 568 (10th Cir. 2000) (abrogated on other grounds by McGregor

v.Gibson, 248 F.3d 946, 955 (10th Cir. 2001); Banco Santander de P.R. v. Lopez-Stubbe

(In re Colonial Mortgage Bankers Corp.) 324 F.3d 12, 19 (1st Cir. 2003) (“[M]atters of public

record are fair game in adjudicating Rule 12(b)(6) motions, and a court’s reference to such

matters does not convert a motion to dismiss into a motion for summary judgment.”). A

court may consider documents to which the complaint refers that are essential to the

plaintiff’s claim and the parties do not dispute the documents authenticity. See Jacobsen

v. Deseret Book Company, 287 F.3d 936, 941-42 (10 th Cir. 2002).

       If, however, a complaint “does not incorporate by reference or attach a document,

but the document is referred to in the complaint and is central to the plaintiff’s claim, a

defendant may submit an indisputably authentic copy to the court to be considered on a

motion to dismiss.” GFF Corp. v. Associated Wholesale Grocers, Inc, 130 F.3d 1381, 1384

(10th Cir. 1997). See 5A Charles Allen Wright & Arthur Miller, Federal Practice & Procedure

§ 1327 (4th ed.) (“[W]hen the plaintiff fails to introduce a pertinent document as part of her

pleading, the defendant may be permitted to introduce the document as an exhibit to a

motion attacking the sufficiency of the pleading....”).

       Debtors’ Complaint asserts that the Defendants are not licensed by the Oklahoma

Department of Consumer Credit to operate as a supervisor lender at its Midwest City office.

The public records of the Department of Consumer Credit show otherwise. This Court has

the right to take judicial notice of those records considering this Motion to Dismiss. Those

records show the Defendants (actually the corporation and its trade name) are licensed by




                                              7
                 Case: 20-10580        Doc: 37    Filed: 09/14/20    Page: 8 of 12




the Oklahoma Department of Consumer Credit. Accordingly, the Debtors’ First Claim for

Relief is dismissed.

       B. Debtors’ Claim that “the Finance Charge Exceeds That Permitted by the
          Oklahoma Consumer Credit Code.” 4

       Since the parties in the pleadings have not done so, Court deems it necessary to

understand four key terms which the Federal Truth in Lending Act (“TILA”) and the Uniform

Consumer Credit Code5 use in the hope of providing a more efficient way for consumers

to compare the cost of credit: an "amount financed,” a “finance charge,” a “total of

payments” and an “annual percentage rate.” The amount financed is roughly equivalent

to the principal of the loan – "the amount of credit of which the consumer has actual use."

15 U.S.C. § 1638(a)(2)(A).          A “finance charge” includes all charges incident to the

extension of credit expressed as a dollar amount. 14A O.S. § 3-109(1); 15 U.S.C. §

1605(a) and 12 C.F.R. § 226.4(a). Roughly speaking, the finance charge is the price of

the loan. 15 U.S.C. § 1605(a); 12 C.F.R. § 226.4(a). Importantly, a finance charge

includes not only interest paid on the loan, but also most fees and closing costs.14A O.S.§

3-109(1)6, 12 C.F.R. § 226.4(a)--(b) (stating the definition of which fees are included within


       4
           Complaint, II, ¶ 13 [Doc. 1, pg. 4].
       5
         The difference between the federal law and Oklahoma law is more apparent than real,
because the substance of the law is embodied in interpretive Regulation Z in the Code of Federal
Regulations (CFR), and Regulation Z has been adopted in Oklahoma as part of the regulations
authorized to implement the OCCC. Thus, in effect, to discuss the OCCC and its applicable
regulation is to discuss the federal law. See Fred H. Miller, Some Conundrums in an Enigma:
Three Latent Consumer Credit Transactions Under the Oklahoma Version of the Uniform
Consumer Credit Code, 23 Oklahoma Law Review 241 (August 1970).
       6
        Included within the "finance charge" are the interest, points, discount, service or carrying
charges, loan fees, finder's fee or similar charge and fee for an investigation or credit report. In
the present case the finance charge of $460.91 consisted entirely of an "acquisition charge" of
$129.41 and a "handling charge" of $331.50. No interest, or at least no term indicating "interest,"
was disclosed as applying to the loan.

                                                  8
             Case: 20-10580       Doc: 37   Filed: 09/14/20   Page: 9 of 12




the finance charge disclosure). The term "total of payments" refers to the total amount of

money a borrower must repay under the loan contract. Accordingly, in most loans the total

payments is generally equivalent to the amount financed plus the finance charge. Finally,

the annual percentage rate, or "APR" as is commonly abbreviated, is an actuarially sound

measure of the cost of credit expressed as a yearly rate that relates to the amount and

timing of the value received by the consumer to the amount and timing of payments made.

15 U.S.C. § 1606(a) (defining annual percentage rate).

      Defendants’ Motion to Dismiss asserts that Debtors’ Complaint fails to state a claim

because the Debtors assert the Loan provided for an “annual percentage rate” in excess

than that permitted under 14A O.S. § 3-508A.          That section, however, says the

Defendants, does not make any restriction on the amount of the “annual percentage rate,”

only upon the “finance charge.” Section 3-508A provides as follows:

             (1) With respect to a supervised loan, including a loan
             pursuant to a revolving loan account, a supervised lender may
             contract for and receive a loan finance charge not exceeding
             that permitted by this section.

             (2) The loan finance charge, calculated according to the
             actuarial method, may not exceed the equivalent of the
             greater of either of the following:

                    (a) the total of:

                           (i) twenty-seven (27%) per year on that part of
                           the unpaid balances of the principal which is Two
                           Thousand Nine Hundred Ten Dollars ($2,910.00)
                           or less;

                           (ii) twenty-three (23%) per year on that part of
                           the unpaid balances of the principal which is
                           more than Two Thousand Nine Hundred Ten
                           Dollars ($2,910.00) but does not exceed Six



                                            9
             Case: 20-10580      Doc: 37     Filed: 09/14/20    Page: 10 of 12




                            Thousand Two Hundred Dollars ($6,200.00);
                            and

                            (iii) twenty percent (20%) per year on that part
                            of the unpaid balances of the principal which is
                            more than Six Thousand Two Hundred Dollars
                            ($6,200.00); or

                     (b) twenty-five percent (25%) per year on the unpaid
                     balances of the principal.

(Emphasis added).

       As stated in the statute, the maximum allowable APR is a direct function of the

finance charge. Indeed, the allowable APR is the finance charge measured and stated on

an actuarial basis. Title 14A O.S. 3-304(1) states that "[I]f a lender is required to give to

a debtor a statement of the rate of the loan finance charge, the lender shall state the rate

in terms of an annual percentage rate....” § 3-304(1). The Defendants assert that the

55.98% APR “is not a finance charge, it is an annual percentage rate,” and that the

Debtors’ claims should be dismissed “because 14A O.S. § 3-508A pertains to loan finance

charges.”

       The statute pertains to finance charges requiring disclosure of the same to be

expressed as an APR. Enright v. Beneficial Finance Co. of New York, Inc., 527 F.Supp

1149, 1157 (N.D. N.Y. 1981) (“[T]he Annual Percentage Rate is not, under the TILA, a true

interest rate, but rather reflects the annual percentage rate of the Finance Charge which

includes items besides interest.”). The “finance charge” tells the consumer what the dollar

cost is to obtain the loan. As the Court understands it, the APR for purposes of § 3-508A

is simply the finance charge expressed in an annual percentage rate so that the consumer

can more readily compare the cost of obtaining the credit vis-à-vis other lenders. At this



                                             10
             Case: 20-10580        Doc: 37     Filed: 09/14/20    Page: 11 of 12




stage of the proceeding, the Court cannot say that the Debtors’ claim that the APR was

excessive is implausible. It is apparent that evidence is going to be required for the Court

to determine whether or not the APR or the finance charge exceeded the permissible limits.

       Defendants argue that because the loan is precomputed, § 3-508A(3)(a), “the loan

finance charge may be calculated on the assumption that all scheduled payments will be

made when due.” The Defendants say "based on this assumption, the loan finance charge

is $460.91 and the unpaid balance of the loan is $1,755, (and) after a simple calculation,

it is apparent that the finance charge is ....26.26%,” and therefore it is not a violation of the

27% limit imposed by § 3-508A(2)(a)(i). [Reply, Doc. 9, pgs. 3-4].

       Defendants and their counsel may regard the calculation of the APR as "simple",

but the Court does not. There is nothing in the record explaining how the 26.26% rate was

determined. The 26.26% APR is certainly not at this stage of the proceeding "apparent"

to the Court. Even if there were an affidavit or other evidence explaining its calculation, the

same would clearly be beyond the four corners of the Complaint or the public records of

which the Court could take judicial notice. Thus, the Defendants’ allegations that the APR

was permissible under Oklahoma law is a fact issue precluding ruling on the Debtors’ claim

by a Motion to Dismiss. “Calculation of the correct finance charge, and hence the APR, is

a question of fact.” In re Williams, 330 B.R. 534, 539 (Bankr. M.D. La. 2005); Wepsic v.

Josephson, 231 B.R. 768 (Bankr. S.D. Cal. 1998) (determination of correct finance charge

was issue of material fact precluding summary judgment).

       Accepting as true the allegations of the Complaint, the Court cannot say at this

pleading stage of the litigation that Debtors have failed to state a claim for the Defendants




                                               11
             Case: 20-10580       Doc: 37       Filed: 09/14/20   Page: 12 of 12




charging an annual percentage rate in excess the maximum rates established in 14A O.S.

§ 3-508A.

                                      V. Conclusion

       The Defendants’ Motion to Dismiss [Doc. 7] is hereby Granted in part as to the

Plaintiffs’ First Claim for Relief, Part I, alleging that the loan with Defendant was void under

Oklahoma law as a result of the Defendants’ failure to obtain a Supervised Lenders

License from the Oklahoma Department of Consumer Credit.

       The Defendants’ Motion to Dismiss [Doc. 7] is hereby Denied as to Plaintiffs’ First

Claim for Relief, Part II, alleging that the Defendant charged an annual percentage rate

greater than that allowed under the Oklahoma Consumer Credit Code.

       The Defendants are granted 14 days from the date of the entry of this Order in

which to file its Answer to the Debtors’ Complaint.

                                            #   #    #




                                                12
